United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1570
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Michael E. McCarthy,                   *
                                       *    [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: February 16, 2007
                                Filed: February 22, 2007
                                 ___________

Before RILEY, MAGILL, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      Michael McCarthy appeals the district court’s1 order denying his motion under
18 U.S.C. § 3600 for DNA testing. Because we agree with the district court that
McCarthy was not entitled to have DNA samples retested under the language of 18
U.S.C. § 3600(a)(3)(A) (“specific evidence to be tested . . . was not previously
subjected to DNA testing”), we affirm. See 8th Cir. R. 47B.
                      ______________________________



      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.